DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one supplemental power source comprises a generator operatively coupled to an engine of a tractor towing the refrigerated transport vehicle” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15, 17-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is noted that the conditional step of “to determine if the power required by the plurality of refrigeration requires the supplemental power available from the refrigeration system engine generator” may never occur. In particular, claims 14 and 17 do not positively recite the condition precedent, actually occurs, or is ever required to occur, within the broadest reasonable interpretation. Since the recited “if” conditions need not be satisfied to meet the claim, the recited steps of determining need not occur to satisfy the claim. As such, the Examiner need not present evidence establishing the obviousness of the conditional "if step of claims 14 and 17, because it is not required to be performed under the broadest reasonable interpretation of the claim.
It is noted that the conditional step of “the refrigeration system engine is non-operational if the power required by the plurality of refrigeration components does not require the supplemental power provided by the refrigeration system engine generator” may never occur. In 
Claim 20 recites the limitations “determining the condition to enable or disable the wheel hub generator; and determining the condition to use the wheel hub generator to assist vehicle braking” which render the claim indefinite because the claim as written leave the structure ambiguous in nature as it become difficult to tell if the claim is referencing a previously claimed element “a non-operational condition” or disclosing an element in addition to the previously claimed element.
Claims 18-19 are rejected based on dependency from a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-9, 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baty et al (US 9440525).
Regarding claim 1, Baty teaches a hybrid power conversion system for an air conditioned transport vehicle (Fig. 1) comprising: a plurality of refrigeration components (20) for heating and/or cooling a refrigerated volume (12); a battery (36) storing electrical power to be provided to at least one of the plurality of refrigeration components (Col. 2, lines 57-64); at 
Regarding claims 2 and 9, Baty teaches the at least one supplemental power source comprises a solar panel (26).
Regarding claims 6 and 13, Baty teaches the power converter comprises at least one of a power inverter (inverter, Fig. 5), a motor drive (24).
Regarding claim 7, Baty teaches all the limitations of claim 7 including  a refrigeration system engine (40) operatively coupled to a generator (42) to provide electrical power to the battery (36 Col 3, lines 3-15), the electrical power from the battery and the generator providing a total available DC power for the refrigeration components (Col 3, lines 3-15). See rejection of claim 1.
Regarding claim 8, Baty teaches all the limitations of claim 8 including the total available DC power comprising a combination of the electrical power provided by the battery, the at least one supplemental power source (26) and the generator (Cols. 2-3, lines 57-12). See rejection of claim 1.
Regarding claim 14, in view of the indefiniteness, Baty teaches a controller (38) in operative communication with the battery, the power converter and the refrigeration system engine generator to determine if the power required by the plurality of refrigeration requires the supplemental power available from the refrigeration system engine generator (Col. 3,lines 3-38).
Regarding claim 15, in view of the indefiniteness, Baty teaches the refrigeration system engine is non-operational if the power required by the plurality of refrigeration components does 
Regarding claim 16, Baty teaches the refrigeration system engine is disposed within a refrigeration system housing mounted proximate an outer surface of the refrigerated transport vehicle (Fig. 1).
Regarding claims 17-18, it is noted that although the preamble of the claims is directed towards a method, the structure of the combined teachings disclose all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baty in view of Perreault (US 20140060097).
Regarding claims 3 and 10, Baty teaches the invention as described above but fails to explicitly teach the at least one supplemental power source comprises at least one of a regenerative braking system and a wheel hub generator system.
However, Perreault teaches the at least one supplemental power source comprises at least one of a regenerative braking system (regenerative braking paragraph 0015) and a wheel hub generator system (generator, paragraph 0015) to efficiently charge the battery.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of Baty to include at least one supplemental power source comprises at least one of a regenerative braking system and a wheel hub generator system in view of the teachings of Perreault to efficiently charge the battery.
Regarding claim 20, in view of indefiniteness, it is noted that although the preamble of the claim is directed towards a method, the structure of the combined teachings disclose all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02. 
Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baty in view of Bell (US 20140208795).
Regarding claims 4 and 11, Baty teaches the invention as described above but fails to explicitly teach the at least one supplemental power source comprises a fuel cell pack.
However, Bell teaches at least one supplemental power source comprises a fuel cell pack (105) to efficiently charge the batteries. 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of Baty to include a at least one supplemental power source comprises a fuel cell pack in view of the teachings of Bell to efficiently charge the battery.
Claims 5, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baty in view of Wordsworth et al (US 8295950).
Regarding claims 5 and 12, Baty teaches the invention as described above but fails to explicitly teach the at least one supplemental power source comprises a generator operatively coupled to an engine of a tractor towing the refrigerated transport vehicle.
However, Wordsworth teaches at least one supplemental power source comprises a generator (20) operatively coupled to an engine (12) of a tractor (10) towing the refrigerated transport vehicle (150) to provide an efficient a power management system for managing the generation and use of power on the refrigerated truck. 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of Baty to include at least one supplemental power source comprises a generator operatively coupled to an engine of a tractor towing the refrigerated transport vehicle in view of the teachings of Wordsworth to provide an efficient a power management system for managing the generation and use of power on the refrigerated truck.
Regarding claim 19, it is noted that although the preamble of the claim is directed towards a method, the structure of the combined teachings disclose all the structure being . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ruisgnuolo et al (US 20150121923) teaches it is known to power a transport refrigeration system with various power sources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763